Citation Nr: 1139439	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right elbow triceps enthesitis with ulnar neuropathy.

2.  Entitlement to a rating in excess of 10 percent for left elbow triceps enthesitis with ulnar neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to January 2001.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefits sought on appeal.

A Travel Board hearing was held in June 2011 with the Veteran in Denver, Colorado, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Subsequent to the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration from his representative.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The Board notes that the Veteran also perfected an appeal for service connection for posttraumatic stress disorder (PTSD), which was also denied in the April 2006 rating decision promulgated by the RO.  However, in a November 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective August 26, 2005.  This represents a full grant of the benefit sought on appeal, and the Veteran indicated at his June 2011 hearing that he no longer wished to pursue that claim.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).


FINDING OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran's bilateral elbow conditions are manifested by significant pain of the elbows, tenderness of the ulnar nerve, and pain and decreased sensation in the fingers; the Veteran has reduced occupational productivity.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for right elbow triceps enthesitis with ulnar neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2010).

2.  The criteria for a 20 percent rating for left elbow triceps enthesitis with ulnar neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in September 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided with such notice in June 2008.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's bilateral elbow disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The U.S. Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran is currently assigned 10 percent ratings for his bilateral elbow conditions under Diagnostic Code 5024-8616.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Records show that the Veteran is right-handed (major), and thus his left upper extremity is his non-dominant (minor) extremity.

Diagnostic Code 5024 addresses tenosynovitis, and is rated as arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation.  However, Note (2) provides that the 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.

Diagnostic Code 5206, limitation of flexion of the forearm provides a noncompensable rating for flexion limited to 110 degrees, a 10 percent rating for flexion limited to 100 degrees, and a 20 percent rating for flexion limited to 90 degrees.  A 20 percent rating is warranted for minor joint flexion limited to 70 degrees, and a 30 percent rating for major joint flexion limited to 70 degrees.  A 30 percent rating is warranted for minor joint flexion limited to 55 degrees, and a 40 percent rating for major joint flexion limited to 55 degrees.  A 40 percent rating is warranted for minor joint flexion limited to 45 degrees, and a 50 percent rating for major joint flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2010).

Under Diagnostic Code 5207, limitation of extension of the forearm provides a 10 percent rating for extension limited to 60 degrees, and a 20 percent rating for extension limited to 75 degrees.  A 20 percent rating is warranted for minor joint extension limited to 90 degrees, and a 30 percent rating for major joint extension limited to 90 degrees.  A 30 percent rating is warranted for minor joint extension limited to 100 degrees, and a 40 percent rating for major joint extension limited to 100 degrees.  A 40 percent rating is warranted for minor joint extension limited to 110 degrees, and a 50 percent rating for major joint extension limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2010).

Under Diagnostic Code 5208, a 20 percent evaluation is warranted when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (2010).

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate I (2010).

Disabilities of the ulnar nerve are rated under the criteria of 38 C.F.R. § 4.124a (Diseases of the Peripheral Nerves), Diagnostic Code 8516 (complete or incomplete paralysis), Diagnostic Code 8616 (neuritis) and Diagnostic Code 8717 (neuralgia).  The rating criteria for all these Codes are as follows:  A rating of 10 percent is awarded for mild incomplete paralysis of the major or minor extremity.  A rating of 20 percent is awarded for moderate incomplete paralysis of the minor extremity, or 30 percent for moderate incomplete paralysis of the major extremity.  A rating of 30 percent is awarded for severe incomplete paralysis of the minor extremity, or 40 percent for severe incomplete paralysis of the major extremity.  A rating of 50 percent is awarded for complete paralysis of the ulnar nerve in the minor extremity (with "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; cannot spread the fingers or reverse; cannot adduct the thumb; flexion of wrist weakened).  A 60 percent rating is awarded for complete paralysis of the major extremity.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is generally rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

The Board notes that the Veteran was assigned temporary total ratings under 38 C.F.R. § 4.30 from March 15, 2006 to May 1, 2006; from May 10, 2006 to July 1, 2006; and from July 19, 2006 to September 1, 2006.  Therefore, these periods will not be discussed.

C.  Evidence

VA treatment records dated November 2004 show the Veteran reported increased elbow pain, as well as pain from the forearms to the fingers.  The burning pain in his bilateral forearms interfered with sleep, and was exacerbated by his job as a postal worker.  On examination, the Veteran had normal strength and grip.  X-rays showed bone spurs in both elbows.

Private records dated November 2004 reflect pain, numbness, and tingling in the bilateral elbows and fingers.

The Veteran underwent electromyography (EMG) testing in December 2004.  There was a mild conduction block of the bilateral ulnar nerves.  This may have represented mild compression of the ulnar nerve, though there was no slowing or significant drop in amplitude across the elbow.  Sensory response was normal bilaterally.

VA treatment records dated January 2005 show the Veteran complained of difficulties with driving and carrying weight.  Symptoms started with a sharp pain and progressed gradually to numbness of his small and ring fingers.  On examination, ulnar nerve compression reproduced the Veteran's symptoms.  Motor strength was 5/5 in the bilateral hands.

Private treatment records also dated January 2005 reflect 5/5 strength in the arms.  Deep tendon reflexes were 2+, and muscle tone was normal.  Sensation to light touch and pinprick was intact in the upper extremities.

The Veteran underwent a VA examination in December 2005.  He reported having chronic pain in the bilateral elbows near the triceps insertion.  He also had symptoms of numbness in the 4th and 5th digits bilaterally which worsened with repetitive motion.  He denied any weakness.  On examination, there was no crepitus or palpable abnormalities in the bilateral elbows.  Muscle tone in the upper extremities was symmetrical and strength was 5/5.  Flexion was 145 degrees in the elbows bilaterally, and extension was limited by 5 degrees bilaterally due to discomfort.  There was positive Tinel's sign when the bilateral ulnar grooves were tapped.  There was diminished sensation over the entire 5th digit bilaterally, and over the lateral portion of the 4th digit bilaterally.  There was also numbness over the hypothenar eminence bilaterally, but no muscle atrophy.  Strength in the fingers was 5/5.  

VA records dated March 2006 reflect full active range of motion of the left elbow.  There was tenderness to palpation over the olecaron process, but no obvious bursitis.  Tinel's sign was positive with no distal atrophy.  Sensation was also intact distally.

Additional VA treatment records dated September 2006 show the Veteran reported elbow pain in the morning rated as 6/10 in severity.  At the end of the work day, it was 8/10 to 9/10 in severity.  He iced his elbows after work.  On examination, active range of motion was 135 degrees of flexion bilaterally.  Grip strength was 65 pounds on the right and 69 pounds on the left.

A separate entry in the Veteran's September 2006 records show the Veteran reported pain over the olecranon region when flexing his arm past 80 degrees.  This worsened with use.  He continued to experience tingling in the small fingers and ring fingers.  On examination, the Veteran had right elbow active range of motion from 0 to 120 degrees.  Strength was 5/5.  There was slightly decreased sensation around the incision point of the Veteran's prior elbow surgery.

Private treatment records dated October 2006 reflect findings of normal range of motion in all joints without pain.  Strength was 5/5 in the upper extremities.  Sensation was intact to pinprick and light touch.  Deep tendon reflexes were 2/4.  

In January 2007, the Veteran reported elbow pain described as sharp and fiery, and that it felt like "tearing."  He also had intermittent numbness, and his symptoms were worsened by driving position or raising his hands in the air.  On examination, muscle strength, tone, and bulk were normal.  The Veteran was able to perform rapid alternating movement with his arms and fingers.  Deep tendon reflexes were 2+.  Sensation was decreased to pinprick in the ulnar distribution bilaterally.

The Veteran was afforded another VA examination in April 2007.  The Veteran reported continued numbness in the ulnar distribution of the left hand that he described as a "dead" feeling.  He occasionally felt shooting electrical pain after completing lifting or reaching activities.  Pain was constant in duration but increased in severity with repetitive use.  The Veteran reported missing up to 3 days of work per month due to his elbow pain.  He was independent with activities of daily living, but limited the amount of housework he did.  On examination, the Veteran had normal extension of 0 degrees bilaterally.  Flexion was 150 degrees, with the onset of pain at 110 degrees, bilaterally.  There was no change following repetitive motion.  There was slight tenderness of the ulnar nerve.  No swelling was noted, but Tinel's's sign was mildly positive.  There was no indication of myofascial nodule formation in the muscles.  Strength was 4+/5 through the upper extremities.  Reflexes were normal.  There was a 50 percent subjective loss of sensation to light touch and pinprick in the bilateral ulnar distribution.  There was also a 30 to 50 percent decrease in light touch sensation along the medial border of the forearm and around the olecranon process.  The examiner indicated the Veteran had mild bilateral residual ulnar sensory neuropathy.

A July 2007 EMG revealed  no evidence of peripheral neuropathy, left carpal tunnel syndrome or ulnar neuropathy, myopathy, or radiculopathy.  Additional records dated August 2007 show normal strength and reflexes in the upper extremities.  Sensation was intact to light touch and pinprick.

VA treatment records dated November 2007 show the elbows were tender on palpation.  However, the Veteran had full range of motion, with no indication of synovitis.

Private treatment records dated February 2008 reflect normal strength, muscle tone, and reflexes.  Sensation was intact to pinprick and light touch.  

Records dated March 2008 show the Veteran reported a dull burning pain with tingling in his arms, aggravated by lifting his arms.  His arms felt heavy and weak.  He also had burning in the lateral aspect of the 3rd, 4th, and 5th fingers when his arms were elevated.

Additional records dated July 2008 show the Veteran reported a constant, sharp, ripping pain in his elbows.  He also had burning and tingling down his arms and a dull ache in his hands and fingers.  Private records dated July 2008 show the Veteran reported that his symptoms were aggravated by his work casing and delivering mail.  On examination, reflexes and strength were normal bilaterally.  Sensation was intact in all 10 fingers and in the bilateral C5 distribution.  Tinel's sign was positive at the left cubital tunnel, and there was moderate tenderness of the bilateral forearm muscles.

The Veteran submitted a letter from his supervisor dated April 2009.  He stated that he saw the Veteran drop mail several times, and that pain was visible on his face.

The Veteran underwent a VA examination in January 2011.  With respect to the left upper extremity, he reported experiencing pain in both the elbow area and in the ulnar aspect of his hand, including the ring and small fingers.  He also complained of pain in the dorsal aspect of the left hand and wrist area.  He described the pain as aching and sharp.  It was worse first thing in the morning, and gradually improved to 5 or 6/10 with medication.  However, pain worsened during the day due to use.  Pain in the right upper extremity was similar in nature but less severe, rated as 4/10 following medication.  However, it usually increased to 8 or 9/10 by the end of the day.  He stated that driving and repetitive manipulation of mail caused pain.  In addition to his surgeries, the Veteran missed work once or twice per month due to his elbows.  On examination, reflexes were 1+ universally.  Sensation in the right arm was normal.  Sensation in the left arm was decreased to pinprick and light touch.  A dysesthesia was present in a 5 inch area surround the left elbow, manifested by increased sharp pain with light touch.  Motor strength was 5/5.  Tinel's sign was mildly positive on the left side.  An x-ray of the left elbow revealed a triceps insertion enthesophyte.   The examiner indicated that neuralgia was present in the left upper extremity.  The examiner also stated that the Veteran was capable of performing all activities of daily living, though household chores involving repetitive use of the arms, such as cooking and cleaning, were affected.

Records dated March and May 2011 reflect findings of right elbow tenderness and swelling.

The Veteran testified at a Board hearing in June 2011.  He stated that he had difficulty with lifting, pulling, and pushing.  He missed 4 to 6 days a month from work.  He wore braces periodically.  He had surgery to remove bone spurs and to move the nerves in his left elbow.  The condition also affected his wrists and hands, primarily with numbness in the two outside fingers bilaterally.  He had reduced grip strength.  His work duties, including driving and sorting mail, worsened his condition.  His pain affected his sleep, though he was able to get some relief through medication, including Vicodin.

D.  Analysis

Based on the evidence of record, the Board finds that a 30 percent rating is warranted for the Veteran's right elbow condition, and a 20 percent rating is warranted for the Veteran's left elbow condition.

Throughout the period on appeal, the Veteran's bilateral elbow conditions have been manifested by pain in the elbows, which extended down through the forearms to the fingers.  VA examinations in January and December 2005 documented numbness of the 4th and 5th fingers, bilaterally.  Positive Tinel's sign was also documented several times, and the April 2007 VA examination noted tenderness of the ulnar nerve and decreased sensation.  The Veteran also reported severe pain, described as burning and tearing.  He described how his conditions affected his job, and a co-worker's statement described how the Veteran dropped mail at work and had reduced productivity.  When viewed collectively with the impact of the Veteran's disability on his occupational duties, the objective and subjective findings reflect a "moderate" level of disability with respect to both of the Veteran's elbow conditions.  Under Diagnostic Code 8516, a 30 percent rating is warranted for moderate incomplete paralysis of the major (dominant) arm, and a 20 percent rating is warranted for the minor arm.

Higher 40 and 30 percent ratings, respectively, are not warranted in this case.  That is, the Veteran's condition does not result in a "severe" level of incomplete paralysis for either the right or left elbow condition as contemplated by the Rating Schedule.

The Board has also considered ratings based on limitation of motion.  However, while the Veteran testified during his June 2011 hearing that he experienced limited range of motion in his arms, objective testing during the period on appeal does not reflect a compensable level of limited motion in either elbow joint.  At worst, the Veteran's bilateral elbows demonstrated at least 110 degrees of flexion and extension at least to 5 degrees, even when accounting for factors such as pain.  Therefore, ratings based on limited motion are not warranted.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain and numbness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral elbow disorders with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities beyond those periods for which he was assigned temporary total ratings under 38 C.F.R. § 4.30.  While the Veteran submitted evidence of time missed from work, there is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.



ORDER

A 30 percent rating for right elbow triceps enthesitis with ulnar neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.

A 20 percent rating for left elbow triceps enthesitis with ulnar neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


